1    BARBARA I. ANTONUCCI (SBN 209039)
     bantonucci@constangy.com
2    JASMINE L. ANDERSON (SBN 252973)
     janderson@constangy.com
3    CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
     351 California St., Suite 200
4    San Francisco, CA 94104
     Phone:         415.918.3000
5    Facsimile:     415.918.3007
6    Attorneys for Defendant
     MARRIOTT RESORTS HOSPITALITY, CORP. and
7    MARRIOTT OWNERSHIP RESORTS, INC.
8

9
                                UNITED STATES DISTRICT COURT
10
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12   ERIN KELLEY JAMISON,                      Case No. 2:19-cv-00635-KJM-KJN

13             Plaintiff,
     vs.                                       AMENDED JOINT STIPULATION AND
14                                             ORDER GRANTING EXTENSION OF
      MARRIOTT RESORTS HOSPITALITY,
     CORP., a South Carolina Corporation;      TIME TO FILE RESPONSE TO
15
     MARRIOTT OWNERSHIP RESORTS,               PLAINTIFF’S COMPLAINT
16   INC., a Delaware Corporation; MANUEL
     SANCHEZ, an individual; and DOES 1
17   through 50, inclusive,                    Complaint Filed: April 15, 2019
18              Defendants.

19

20

21

22

23

24

25

26

27

28

     AMENDED JOINT STIPULATION AND                        CASE NO. 2:19-CV-00635-KJM-KJN
     ORDER
1            Pursuant to Local Rule 144(a), the parties respectfully submit this Amended Joint

2    Stipulation and [Proposed] Order as follows:

3                                               RECITALS

4            WHEREAS, on April 15, 2019, Plaintiff Erin Kelley Jamison filed a Complaint for

5    Damages (“Complaint”) in this Court against Defendants Marriott Resorts Hospitality, Corp.,

6    Marriott Ownership Resorts, Inc., and Manual Sanchez for claims of (1) wrongful

7    termination; (2) retaliation; (3) sexual harassment; (4) failure to prevent harassment; (5)

8    slander; and (6) libel.

9            WHEREAS, on April 16, 2019, the Complaint was served on Defendants Marriott

10   Resorts Hospitality, Corp. and Marriott Ownership Resorts, Inc.

11           WHEREAS, Defendants Marriott Resorts Hospitality, Corp. and Marriott Ownership

12   Resorts, Inc. response(s) to the Complaint was initially due on May 7, 2019.

13           WHEREAS, Barbara I. Antonucci and Jasmine L. Anderson of Constangy, Brooks,

14   Smith & Prophete, LLP, were recently engaged to represent Defendants Marriott Resorts

15   Hospitality, Corp. and Marriott Ownership Resorts, Inc. in this action.

16           WHEREAS, Plaintiff and Defendants Marriott Resorts Hospitality, Corp. and Marriott

17   Ownership Resorts, Inc. first agreed to a two-week extension, to May 21, 2019, for

18   Defendants Marriott Resorts Hospitality, Corp. and Marriott Ownership Resorts, Inc. to

19   respond to the Complaint.

20           WHEREAS, on May 20, 2019, Defendant Manuel Sanchez was served by Notice and

21   Acknowledgement of Receipt and returned the Notice on May 21, 2019.

22           WHEREAS, Defendant Sanchez’s response to the Complaint is due on June 11, 2019.

23           WHEREAS, the parties have agreed to extend the deadline for Defendants Marriott

24   Resorts Hospitality, Corp. and Marriott Ownership Resorts, Inc. to respond to the Complaint

25   to June 11, 2019, so that all Defendants may file and serve a responsive pleading at the same

26   time.

27           WHEREAS, the Court has set a Status (Pretrial Scheduling) Conference for August

28   15, 2019. No other conferences or case-related deadlines have been set.

                                      -1-
     AMENDED JOINT STIPULATION AND ORDER                           CASE NO. 2:19-CV-00635-KJM-KJN
1           WHEREAS, the parties submitted one prior request for an extension of time to file a

2    responsive pleading, which the Court deemed was not required at that time.

3           WHEREAS, good cause exists to extend the time to respond to the Complaint because

4    the Complaint is 32 pages, and allowing the Defendants to respond at the same time promotes

5    judicial economy.

6                                           STIPULATION

7           1.      The parties have agreed to extend the deadline for Defendants Marriott Resorts

8    Hospitality, Corp. and Marriott Ownership Resorts, Inc. to respond to the Complaint to June

9    11, 2019, so that all Defendant may file and serve a responsive pleading at the same time.

10          2.      Defendants Marriott Resorts Hospitality, Corp. and Marriott Ownership

11   Resorts, Inc. may file their response(s) to the Complaint by no later than June 11, 2019.

12

13   IT IS SO STIPULATED.

14   DATED: May 21, 2019                             RUGGLES LAW FIRM

15
                                                      By:    /s/ Matthew J. Ruggles
16                                                           Matthew J. Ruggles
                                                             Attorneys for Plaintiff
17
                                                             ERIN KELLEY JAMISON
18

19   DATED: May 21, 2019                           CONSTANGY, BROOKS SMITH & PROPHETE, LLP

20
                                                    By:     /s/ Jasmine L. Anderson
21                                                          Barbara I. Antonucci
                                                            Jasmine L. Anderson
22                                                          Attorneys for Defendants
                                                            MARRIOTT RESORTS HOSPITALITY,
23
                                                            CORP. and MARRIOTT OWNERSHIP
24                                                          RESORTS, INC.

25

26

27

28

                                      -2-
     AMENDED JOINT STIPULATION AND ORDER                          CASE NO. 2:19-CV-00635-KJM-KJN
1                                               ORDER

2           Based upon the stipulation of the Parties, and for good cause appearing, the Court

3    orders that Defendants Marriott Resorts Hospitality, Corp. and Marriott Ownership Resorts,

4    Inc. may file their response(s) to the Complaint by no later than June 11, 2019.

5           IT IS SO ORDERED.

6    DATED: May 30, 3019.

7
                                                    UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      -1-
     AMENDED JOINT STIPULATION AND ORDER                          CASE NO. 2:19-CV-00635-KJM-KJN
